DETAILED ACTION

Application Status
	Claims 1-5, 9-10, and 12-19 are pending and have been examined in this application.	

Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive. 
The applicant argues that the Fisher patent (US 3076531 A) fails to cure the defects of the Westernedge publication (US 20150273964 A1) in view of the Dhansekaran publication (US 20180087693 A1) because the seal (56/58) disclosed by Fisher does not provide, “a seal long an edge of an outer metal component”. The Fisher patent discloses an outer metal component (28) having counterbores (34 and 36). The shoulders of the counterbores form an internal edge in the outer metal component. This edge can best be seen in Figure 4. The seals disclosed by Fisher rest between this edge and the ends of the bushings (see Col. 3, LL. 63-75). Accordingly, the seals do in fact, “seal along an edge of the outer metal component”. 
The applicant also argues that the Fisher patent is non-analgous art because the Fisher patent is related to rotational mounting of components rather than mechanical fixation of components. The applicant is reminded: "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.” (see MPEP 2141.01(a) I.). In the present case, the problem faced by the inventor is retaining lubricant between an inner and outer component. Fisher teaches a solution to the problem in the use of O-rings to provide a seal along an edge of an outer component. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Westernedge (US 20150273964 A1) in view of Dhanasekaran (US 20180087693 A1) and Fisher (US 3076531 A).
With respect to claims 1 and 2, Westnedge discloses: A method of connecting an inner metal component (232, Fig. 6), which is a tubular vehicle axle or suspension crossbrace (see paragraph [0076]) having a wall with an outer connection surface, to an outer metal component (231), which comprises a tube or part-tube which fits around or onto the outer connection surface of the inner component and 
Westnedge is silent in teaching the step: providing a solid lubricant between the inner and outer components at a connection region where the one of more depressions are formed so that the lubricant is present between the indented wall portions of the components, wherein the solid lubricant is selected from the group consisting of molybdenum disulhpide, graphite, boron nitride, and tungsten disulhpide; and providing a seal along an edge of the outer metal component, thereby forming a boundary to retain the lubricant at the connection region and/or to keep contaminants out of the connection region (see paragraph [0139]).
Dhanaserkaran discloses a method of connecting an inner component (138, Fig. 7) to an outer component (152a/b) including a step of providing a solid lubricant (186, Fig. 5; 190, Fig. 6) between the inner and outer components at a connection region (see paragraph [0053]) wherein the solid lubricant can be molybdenum disulhpide (see paragraph [0051]). Dhanaserkaran discloses that lubricating parts to be fitted together is advantageous for reducing friction between the fitted parts, thereby minimizing fretting wear of the parts (see paragraph [0051]). It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Westnedge in view of Dhanasekaran to include a step of providing a solid lubricant as molybdenum disulhpide interposed between the connector sleeve and axle at a connection region to reduce the effects of fretting as taught by Dhanasekaran. Note, the device disclosed by Dhanaserkaran does not have depressions and accordingly, does not disclose lubricant is present between the indented wall portions of the components. However, Dhanaserkaran does disclose lubricant present along the entire length of the connection region. Having the lubricant combined teachings of the references.  See In Re Keller, 642 F.2d 413, 425 (CCPA 1981).  A person having ordinary skill in the art before the time of filing, and recognizing the advantages of the lubricant disclosed by Dhanaserkaran would have applied the lubricant to the entire length of the connection region disclosed by Westnedge such that the lubricant would be between the inner and outer components at each area of the connection region, including where the depressions are formed. 
Fisher discloses a method of joining inner and outer components (18/28, Fig. 1) wherein, the outer component comprises a seal (58/60, Fig. 3; and Col. 3, LL. 63-75) along an edge thereby forming a boundary to retain lubricant at the connection region and to keep contaminants out of the connection region (Col. 3, L. 73 - Col. 4, L. 2).
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Westernedge in view of Dhanasekaran in view of Fisher to have seals along the edges of the outer component to retain lubricant between the inner and outer component and to prevent the ingress of contaminants as taught by Fisher (Col. 3, L. 73 - Col. 4, L. 2).
With respect to claim 3, Westnedge in view of Dhanaserkaran and Fisher discloses, the lubricant is applied to both the outer surface of the inner component and the inner surface of the outer component (Dhanaserkaran; 186, Fig. 5; 190, Fig. 6; paragraph [0056]) at the connection region. Westnedge in view of Dhanaserkaran and Fisher does not disclose that the lubricant is selected from the group consisting of a paste, grease, and spray. 
It would have been obvious to a person having ordinary skill in the art before the time of filing to further modify Westnedge in view of Dhanaserkaran and Fisher to have the lubricant selected from the 
With respect to claims 4 and 5, Westnedge in view of Dhanaserkaran and Fisher discloses: plural said depressions (Westnedge; 206/208, Fig. 6) are formed in an array distributed around the inner and outer components (231/232) wherein the one or more depressions are inwardly directed, so that the outer surface of the outer component is indented and the inner surface of the inner component projects inwardly (see 206/208, Fig. 7). 
With respect to claim 9, Westnedge in view of Dhanaserkaran and Fisher discloses: subsequently attaching a further component (Westnedge; 218, Fig. 7) to the outer component (231).
With respect to claim 10, Westnedge in view of Dhanaserkaran and Fisher is silent in teaching: an edge of the outer component that overlies the outward surface of the inner component has an inwardly-directed edge surface portion that is angled away from the outward surface of the inner component. 
However, a person having ordinary skill in the art would have found modifications to Westnedge in view of Dhanaserkaran and Fisher to have an edge of the outer component that overlies the outwards surface of the inner component have an inwardly-directed edge surface portion that is angled away from the outward surface of the inner component because such a modification is merely a change in shape that would not be expected to affect the operation of the device (see MPEP 2144.04). Further, such a person would have found such a modification obvious because the use of chamfers in telescoping parts to facilitate insertion of one part into another is well-known in the art. 
With respect to claim 12, Westnedge in view of Dhanaserkaran and Fisher discloses: A connected assembly comprising an inner component (Westernedge; 232, Fig. 6) and an outer 
With respect to claim 13, Westnedge: A method of connecting a vehicle component to a tubular vehicle axle (232, Fig. 6), comprising: fitting a connector sleeve (231) onto or around said axle, subjecting the resulting assembly to a crimping operation to form plural depressions (206, 208, Fig. 6) in the connector sleeve and in the wall of the axle at the connection region, to fix the connector sleeve on the tubular axle.
Westernedge is silent in teaching: providing solid lubricant interposed between the connector sleeve and axle at a connection region; and providing a seal along an edge of the outer metal component, thereby forming a boundary to retain the lubricant at the connection region and/or to keep contaminants out of the connection region. 
Dhanaserkaran discloses a method of connecting an inner component (138, Fig. 7) to an outer component (152a/b) including a step of providing a solid lubricant (186, Fig. 5; 190, Fig. 6) interposed between the inner and outer components at a connection region (see paragraph [0053]). Dhanaserkaran discloses that lubricating parts to be fitted together is advantageous for reducing friction between the fitted parts, thereby minimizing fretting wear of the parts (see paragraph [0051]). 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Westnedge in view of Dhanasekaran to include a step of providing a solid lubricant interposed 
Fisher discloses a method of joining inner and outer components (18/28, Fig. 1) wherein, the outer component comprises a seal (58/60, Fig. 3; and Col. 3, LL. 63-75) along an edge thereby forming a boundary to retain lubricant at the connection region and to keep contaminants out of the connection region (Col. 3, L. 73 - Col. 4, L. 2).
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Westernedge in view of Dhanasekaran in view of Fisher to have seals along the edges of the outer component to retain lubricant between the inner and outer component and to prevent the ingress of contaminants as taught by Fisher (Col. 3, L. 73 - Col. 4, L. 2).
With respect to claim 14, Westnedge in view of Dhanasekaran and Fisher as modified above discloses: The method of claim 13 further comprising attaching a further vehicle component (218, Fig. 6) selected from the group consisting of a suspension component (218), a brake assembly, and an axle spindle, to the connector sleeve (231) by means comprising welding (see paragraph [0076]).
With respect to claim 15, Westnedge in view of Dhanasekaran and Fisher as modified above discloses: An axle assembly obtainable by the method of claim 13 (see 103 rejection of claim 13), comprising the axle (232, Fig. 6), the crimped-on connector sleeve (231) with the lubricant present between the connector sleeve and axle at the connection region (see Dhanasekaran; 286, Fig. 7, paragraph [0051])
With respect to claim 16, Westnedge in view of Dhanasekaran and Fisher as modified above discloses: The assembly of claim 14 further comprising a suspension beam (218, Fig. 6) attached to the connector sleeve (231) by welding (see paragraph [0076]).

With respect to claim 18, Westnedge in view of Dhanasekaran and Fisher as modified above discloses: the method of claim 9 wherein the method of subsequently attaching the further component to the outer component comprises welding (see paragraph [0076]).
With respect to claim 19, Westnedge in view of Dhanasekaran and Fisher as modified above is silent in teaching: the edge portion is angled away from the outward edge as a chamfer or radius. 
However, a person having ordinary skill in the art would have found modifications to Westnedge to have an edge portion angled away from the outward edge as a chamfer or radius because such a modification is merely a change in shape that would not be expected to affect the operation of the device (see MPEP 2144.04). Further, such a person would have found such a modification obvious because the use of chamfers in telescoping parts to facilitate insertion of one part into another is well-known in the art. 
Claims 10 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Westnedge, Dhanaserkaran, and Fisher as applied to claim 1 above, and further in view of Lee (US 4779902 A).
With respect to claims 10 and 19, Westnedge in view of Dhanasekaran and Fisher disclose all of the features as set forth above but is silent in teaching: an edge of the outer component that overlies the outward surface of the inner component has an inwardly-directed edge surface portion that is angled away from the outward surface of the inner component. Note, claim 19 has been interpreted to encompass the same features as claim 10. 
Lee discloses a method of connecting an inner and outer component (60/56, Fig. 1) wherein an edge of the outer component that overlies the outward surface of the inner component has an inwardly-directed edge (illustrated near 26) surface portion that is angled away from the outward 
It would have been obvious to a person having ordinary skill in the art before the time of filing to further modify Westnedge in view of Dhanaserkaran in further view of Lee to include a chamfer on the inside edge of the outer component to facilitate the insertion of the inner component into the outer component as disclosed by Lee. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614